Detailed Action
This is the first office action on the merits for US application number 16/700,666.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant's election with traverse of species f) of Figs. 8A-9C in the reply filed on May 2, 2022 is acknowledged. The traversal is on the ground(s) that the inventions are species are not mutually-exclusive and that there is no undue search burden.
The argument that the inventions are not species are not mutually-exclusive because the Examiner has failed to establish with any specificity the independent and distinct nature of each species beyond boiler plate language is not found persuasive. Examiner notes that such is not required. As noted in the restriction requirement dated March 1, 2022, the species have mutually exclusive characteristics for each identified species and are not obvious variants of each other. Indeed, such a list of all the differences between each of such a long list of species in itself presents an undue burden, i.e. generating a list of the differences between 28 pairs of species is well beyond the scope of examination. Further, even a cursory review of Applicant’s figures shows clear mutually exclusive differences between species that would be readily recognized by one of ordinary skill in the art. For example,
Species a) of Figs. 1A-3 shows that the connection between the bridging element 28 and the arms 14a, 14b comprises pin 30 in a generally linear slots 32 and sliding of a large portion of arms 14a, 14b within portions of the generally linear slots 32 as shown in Figs. 1A, 1B, 2A, and 2B; where species f) of Figs. 8A-9C shows that the connection between the bridging element 28 and the arms 14a, 14b comprises pins 30 in a generally linear slots 32, pins 40 in curved slots 42, and little region of potential sliding of arms 14a, 14b within portions of the generally linear slots 32 as shown in Figs. 1A, 1B, 2A, and 2B which is specifically disclosed to limit sliding motion of the bridging element (p. 12). That is, one can not simultaneously have a large portion of arms 14a, 14b within portions of the generally linear slots 32 able to slide and very little with an additional pin and slot. Accordingly, these species are mutually exclusive. 
Species a) of Figs. 1A-3 shows that the length of the arms 14a, 14b is generally similar such that the bridging member and base are generally parallel when in a fully expanded position; where species b) of Figs. 4A-4C shows that the length of the arms 14a, 14b is generally different such that the bridging member is at a clear non-parallel angle to the base when in a fully expanded position which is specifically disclosed to comprise different length arms to achieve differing mechanical amplification of the arm opening and thereby symmetric or asymmetric rotation of the arms and resultant angle of the displaceable portion (p. 8-10). That is, one can not simultaneously have a first arm of one length and a first arm of a different length or both symmetric and asymmetric rotation of the arms. Accordingly, these species are mutually exclusive.
Species a) of Figs. 1A-3 shows that the engagement between the displaceable portion 35 and the arms 14a, 14b is via a rear projection 34 on each arm positioned in a corresponding slot of the displaceable portion; where species c) of Figs. 5A-5C shows that the engagement between the displaceable portion 35 and the arms 14a, 14b is via a rear projection 34 on arm 14a positioned in a corresponding slot of the displaceable portion and a curved surface of arm 14b contacting a corresponding edge of the displaceable portion. Accordingly, these species are mutually exclusive.
With regards to the argument that Applicant can only guess as to the reasoning for the seven species due to the lack of the specificity and that Examiner and Applicant could not come to an agreement in the interview, Examiner notes that agreement is not required. As noted in the interview summary, Examiner repeatedly attempted to identify each mutually exclusive difference between each species and was repeatedly interrupted with arguments related to the similarities of the species and a laundry list disclosure that the disclosed features can be used on any disclosed species as prohibited by MPEP 2163(I)(A). Thus, as Examiner identified specific differences for at least some of the noted species and fielded all of Applicant’s responses and inquiries on the phone, it is unclear how it can reasonably be asserted that such is a guess due to the lack of information provided by the Examiner. 
Accordingly, Examiner has unmistakably shown distinctness between the disclosed species as identified in the restriction requirement dated March 1, 2022, the interview April 29, 2022, and the explanation provided above.
The argument that there is no undue search burden because the basic filing, search, and examination fees include 20 claims and only 8 have been provided is not found persuasive because the restriction is not based upon the number of claims or even upon the provided limitations of the claims. As detailed in the restriction requirement dated March 1, 2022, an election of species is required, which is based upon the disclosed species as shown in the figures. Further, as detailed in the restriction requirement dated March 1, 2022, such present a search and examination burden as the large number of mutually exclusive species would require multiple searches and can render a reference applicable to one species inapplicable to another species, i.e. as one can not simultaneously include two mutually exclusive features. To be clear, searching for potentially 28 mutually exclusive combinations of features and detailing a corresponding number of rejections presents an undue search and examination burden.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement filed December 2, 2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because many of the citations are illegible and thus the intended document is unclear.  Accordingly, the illegible citations have been lined out. It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10, respectively, of U.S. Patent No. 10,492,923. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a species of the genus of U.S. Patent No. 10,492,923.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marucci et al. (US 6,582,451, hereinafter “Marucci”) in view of Cantu (US 2006/0235423).
As to claims 3-8, Marucci discloses a surgical device (10, Figs. 1a-1h) comprising: (a) a base (11) having a length (horizontal length as shown in Figs. 1e and g); (b) a first arm (25a) hinged to said base at a hinge location (at pin 28, col. 14 lines 60-62) and extending from said hinge location in a direction of extension (extending along 25a from 28 downward and to the right as shown in Fig. 1a, i.e. extending along 25a from 28 towards the opening for receiving 19b or towards 19b as shown in Fig. 1e), said first arm assuming an initial state (Figs. 1g and 1h) in which said direction of extension is at a first angle to said length (Fig. 1g), said first arm further comprising a rear projection (portion of 25a extending from 28 upwards and to the left as shown in Fig. 1a, i.e. portion of 25a extending from 28 towards the opening for receiving 27a or towards 27a as shown in Fig. 1e) projecting beyond said hinge location in a direction away from said direction of extension (as defined, Figs. 1a and 1e); (c) an actuator (14) operatively linked to said first arm (Figs. 1a, 1e, and 1g, col. 14 line 63 – col. 15 line 11) and capable of operating to rotate said first arm from said initial state towards a deployed state (Fig. 1e) in which said direction of extension is at a second angle to said length greater than said first angle (Figs. 1a, 1e, and 1g, col. 14 line 63 – col. 15 line 11); and (d) a displaceable portion (15a, 15b) engaged with said rear projection (Figs. 1a, 1e, and 1g, col. 14 lines 49–52) such that rotation of said first arm from said initial state towards said deployed state causes displacement of said displaceable portion relative to said base (Figs. 1a, 1e, and 1g, col. 14 lines 49–52). As to claim 4, Marucci discloses said displaceable portion is pivotally linked to said base (via 27a, 19a, 28, 25b, and the first arm (25a)). As to claim 5, Marucci discloses a second arm (25b) hinged to said base at a second hinge location (at pin 28, col. 14 lines 60-62) and extending from said hinge location in a direction of extension (extending along 25b from 28 upward and to the right as shown in Fig. 1a, i.e. extending along 25b from 28 towards the opening for receiving 19a or towards 19a as shown in Fig. 1e), said directions of extension of said first and second arms converging in said initial state (Fig. 1g), said actuator being capable of rotating said second arm in an angular direction opposite to rotation of said first arm (Figs. 1a, 1e, and 1g, col. 14 line 63 – col. 15 line 11). As to claim 6, Marucci discloses that said second arm further comprises a rear projection (portion of 25b extending from 28 downwards and to the left as shown in Fig. 1a, i.e. portion of 25b extending from 28 towards the opening for receiving 27b or towards 27b as shown in Fig. 1e) projecting beyond said second hinge location in a direction away from said direction of extension (as defined, Figs. 1a and 1e), and wherein said displaceable portion is additionally engaged with said rear projection of said second arm (Figs. 1a, 1e, and 1g, col. 14 lines 49–52). As to claim 7, Marucci discloses a bridging element (24a, 24b) bridging between said first arm and said second arm (Figs. 1c and 1e). As to claim 8, Marucci discloses that said displaceable portion is implemented as a casing at least partially encompassing said base (Figs. 1b, 1e, 1g, and 1h).
Marucci is silent to the surgical device being an implant. 
Cantu teaches a similar surgical device (120, Figs. 2-8) being an implant (¶44) comprising: (a) a base (130) having a length (Fig. 2); (b) a first arm (148) hinged to said base at a hinge location (Figs. 6-8), said first arm assuming an initial state (Fig. 6) in which a direction of extension is at a first angle to said length (Fig. 6); (c) an actuator (125, ¶s 34 and 44) operatively linked to said first arm (Figs. 2-8) and capable of operating to rotate said first arm from said initial state towards a deployed state (Fig. 8) in which said direction of extension is at a second angle to said length greater than said first angle (Figs. 6 and 8); and (d) a displaceable portion (134) engaged such that rotation of said first arm from said initial state towards said deployed state causes displacement of said displaceable portion relative to said base (Figs. 6-8); wherein the distracting portion of device is detachable to remain with the vertebral body for support (¶44). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the device as disclosed by Marucci so that distracting portion of device is detachable as taught by Cantu in order for the distracting portion of device to remain with the vertebral body for support (Cantu ¶44). 

Claim(s) 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar et al. (US 2005/0080425, hereinafter “Bhatnagar”) in view of Meyer (US 2008/0114367).
As to claims 3 and 8, Bhatnagar discloses an implant (16, Figs. 7a, 7b, and 9, ¶s 59 and 60) comprising: (a) a base (right 64 as shown in Fig. 9) having a length (vertical length as shown in Fig. 9); (b) a first arm (56) hinged to said base at a hinge location (circular region at lower end of 64 as shown in Fig. 9, as shown with 76 in Figs. 7A and 7B, ¶60) and extending from said hinge location in a direction of extension (extending along 56 from the hinge location upward and to the left as shown in Fig. 9, i.e. extending along 56 from the hinge location towards the actuator 46), said first arm assuming an initial state (during insertion, e.g. similar to that shown in Fig. 7A, ¶60) in which said direction of extension is at a first angle to said length (similar to that shown in Fig. 7A, ¶60); (c) an actuator (46) operatively linked to said first arm (Fig. 9) and capable of operating to rotate said first arm from said initial state towards a deployed state (Fig. 9) in which said direction of extension is at a second angle to said length greater than said first angle (similar to that shown in Fig. 7B, ¶60); and (d) a displaceable portion (84) engaged with the base such that rotation of said first arm from said initial state towards said deployed state causes displacement of said displaceable portion relative to said base (Figs. 7a, 7b, and 9, ¶s 59 and 60); wherein the base comprises a slot (213) aligned with the rear projection (Figs. 21 and 22). As to claim 8, Bhatnagar discloses that said displaceable portion is implemented as a casing at least partially encompassing said base (Fig. 9).
Bhatnagar is silent to said first arm further comprising a rear projection projecting beyond said hinge location in a direction away from said direction of extension, said displaceable portion engaged with said rear projection such that rotation of said first arm from said initial state towards said deployed state causes displacement of said displaceable portion relative to said base. 
Meyer teaches an implant (Figs. 8 and 20-22, ¶s 47 and 67) comprising: (a) a base (212) having a length (horizontal as shown in Figs. 21 and 22); (b) a first arm (236) hinged to said base at a hinge location (at circular portion shown in Figs. 21 and 22) and extending from said hinge location in a direction of extension (extending along 236 from hinge location upward and right as shown in Figs. 21 and 22, i.e. extending along 236 from hinge location towards the actuator), said first arm assuming an initial state (Fig. 21) in which said direction of extension is at a first angle to said length (Fig. 21), said first arm further comprising a rear projection (portion of 236 extending from the hinge location and downwards to the left as shown in Figs. 21 and 22, 226, and 227, Figs. 21 and 22) projecting beyond said hinge location in a direction away from said direction of extension (as defined, Figs. 21 and 22); (c) an actuator (centrally positioned horizontally extending member, i.e. the portion similar to that labeled as 48, 52 in Fig. 2, ¶67) operatively linked to said first arm (Figs. 21 and 22) and capable of operating to rotate said first arm from said initial state towards a deployed state (Fig. 22) in which said direction of extension is at a second angle to said length greater than said first angle (Figs. 21 and 22).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the base and first arm as disclosed by Bhatnagar by adding the slot to the base and the rear projection to the first arm as taught by Meyer in order to distract adjacent vertebrae and lock the implant to the vertebra (Meyer ¶68). As a result, the combination of Bhatnagar and Meyer discloses a displaceable portion (Bhatnagar 84) engaged with the base (Bhatnagar Fig. 9) and said rear projection (Meyer portion of 236 extending from the hinge location and downwards to the left as shown in Figs. 21 and 22, 226, and 227) such that rotation of said first arm from said initial state towards said deployed state causes displacement of said displaceable portion relative to said base (Bhatnagar Figs. 7a, 7b, and 9, ¶s 59 and 60; Meyer ¶68).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775